Citation Nr: 1704215	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for seborrheic keratosis of the scalp.  


REPRESENTATION

Appellant represented by:	Jodee Kayton


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from January 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's current right ankle disability did not manifest during, or as a result of, active military service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Granting all reasonable doubt in favor of the Veteran, the Veteran's current chronic prostatitis manifested during service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for chronic prostatitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service private and VA medical records.  VA examinations have been conducted and multiple opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service has either not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Right Ankle Disability

The Veteran essentially contends that he developed right ankle sprains during his active service, resulting in his current right ankle disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with tendonitis and tendinopathy of the right ankle.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show two diagnosed ankle sprains during service.  In July 1986, while playing basketball, the Veteran inverted his ankle.  The examiner noted pain and swelling with decreased range of motion.  He diagnosed a right ankle sprain.  Further records showed bilateral edema of the right ankle, tenderness to palpation, decreased range of motion, and swelling.  The Veteran could ambulate with minimal discomfort.  The examiner prescribed "anklizes."  Additional July 1986 records for a follow up on a right ankle sprain showed that the Veteran was had no acute distress post-splint and crutches.  X-rays revealed no apparent fracture.  The examiner prescribed no weight bearing for two weeks.
  
In August 1986, the examiner noted that the Veteran did not return to physical therapy because "anklizes" were not helping.  He reported increased edema and discomfort.  He was discharged from physical therapy and was advised to follow up with a doctor.  

The Veteran sprained his ankle a second time in April 1989.  The Veteran complained of right ankle pain after playing basketball.  The Veteran's right ankle was swollen medially and laterally.  He suffered inversion of the right ankle the day prior and complained of lateral joint pain and some swelling.  Examination showed trace swelling of the lateral malleolus and tenderness of anterior and posterior fib-talar ligaments.  Motor strength was 5/5 and sensation was intact.  The examiner also noted mild tenderness in the medial malleolus and fib-talar ligaments.  X-rays revealed no fracture.  The examiner diagnosed a Grade I sprain of the right ankle.  Follow-up treatment records showed that the Veteran twisted his right ankle two days prior while playing basketball.  He was seen and X-rayed and diagnosed with a sprain.  The X-rays showed no fracture or dislocation.  The right ankle was swollen for one day.  The examiner diagnosed a Grade I - II sprain.  The Veteran was seen again a few days later.  The examiner noted that the Veteran had been using crutches with minimal weight bearing.  The examiner noted a stable ankle with normal strength and full range of motion.  He noted some swelling and tenderness interior to the malleoli.  The Veteran was diagnosed with an improving Grade 1 - 2 sprain.  The Veteran was placed on physical profile for ankle sprain with crutches, athletic shoes, and no prolonged standing for one month.  

A March 1990 separation report of medical history showed no complaints of current or prior foot trouble, arthritis, bursitis, rheumatism, or bone, joint, or other deformity.  The corresponding separation examination showed clinically normal lower extremities and feet.

The first treatment for a right ankle disability following service was in November 2010 by a private orthopaedic institute.  The examiner noted a history of injury to the Veteran's right ankle in 1988 with two sprains that occurred.  The Veteran was told each time that nothing was broken.  He has had continued pain since then.  He has since done well since, but has had some problems with running, jumping, and extended walking.  He has occasional buckling and catching.  X-rays showed old avulsion fractures off the medial and lateral malleolus, but with good maintenance of the articular joint space, no loose bodies that are definite, and no signs of osteochondritis dissecans.  The examiner diagnosed chronic right ankle sprains with avulsion fractures, healed, medial and lateral malleoli, rule out loose body.  He set up an MRI.    

In December 2010, the private examiner noted that the Veteran's MRI demonstrated swelling about the flexor halluces longus with the tendon being intact, which is compatible with a tendonitis with a tendinopathy and some interstitial tearing of the posterior tibial tendon and peroneus brevis tendon as well as a tendinopathy of the peroneus longus.  The examiner noted some thickening of the Achilles tendon with some tendinopathy but no tears and a thickening of the medial band of the plantar fascia compatible with plantar fasciitis, but no tears.  The examiner informed the Veteran that this is most likely wear-and-tear from being chronically active and physical, but that there is not anything that is surgically correctable currently.  The examiner diagnosed chronic tendinitis, medial and lateral, with Achilles tendinopathy, right ankle.  The examiner opined that most likely, this is from chronic wear-and-tear being in the military for as long as he has been.  

The Veteran was afforded a VA examination in December 2012.  The examiner reviewed the claims file and noted the Veteran's ankle sprains during service.  He also noted post-service records.  The examiner diagnosed right ankle sprain.  The Veteran reported that he was playing basketball and sprained his ankle during service.  He stated that since then his ankle has been problematic.  He claimed he has not injured his right ankle since active duty.  He was evaluated by an orthopedic surgeon who told him his ankle was actually broken.  The examiner reviewed the claims file.  He noted that the Veteran's right ankle condition is less likely than not caused by or the result of right ankle sprain shown during active duty.  The examiner based his opinion on a a review of the medical literature, medical record review, and clinical experience.  He noted that X-rays of the right ankle were negative for fracture or dislocation.  A separation examination was silent for right ankle complaints.  The examiner noted no continuity of symptomatology in close proximity to his release from active duty.  A history of possible intercurrent injury post-service is unknown.  Approximately twenty years later, the Veteran was diagnosed with chronic tendonitis, medial and lateral, with Achilles tendinopathy.  

The Veteran was provided with an additional VA examination in August 2015.  The examiner cited November and December 2010 treatment records showing old avulsion fractures off the medial and lateral malleolus with good maintenance of the articular joint space, no loose bodies, and no signs of osteochoritis dessecans.  The treatment records showed tendonitis and tendinopathy.  The examiner noted some thickening of the Achilles tendon with some tendinopathy.  The treating physician stated that this is most likely wear and tear from being chronically active and physical without anything that is surgically correctable.  The examiner opined that the Veteran's claimed right ankle tendonitis due to being chronically active and physical is not caused by any diagnosed condition during his active duty service.  The examiner noted that the Veteran was diagnosed as having a right ankle sprain during his active duty.  He also noted that the Veteran is working as a fireman and that his BMI (Body Mass Index) is nearing morbid obesity.  The Veteran blames his wear and tear on the military time period, twenty years prior to his presentation.  The 2010 VA examination showed no range of motion deficit.  The examiner expressed doubts that the Veteran was only active during military service, but not during his time working as a fireman. 

The Board also acknowledges the lay statements submitted in support of the Veteran's claim.  In an August 2016 lay statement, the writer stated that he has known the Veteran since 1986 and noted that he has been affected by his ankle.  It has continually progressed as he has aged.  However, these assertions are not supported by the medical evidence of record.  There is no evidence of treatment for many years and the VA examiner did not find that the current disability was related to military service.  The service separation examination report reflects that the Veteran was examined and his lower extremities and feet were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the nature of his full time career post-service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

While the Veteran believes that his current right ankle complaints are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of                       are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right ankle disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current                           is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right ankle disability.  As the preponderance of the evidence is against the claim for service connection for a right ankle disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Service Connection - Prostatitis

The Veteran essentially contends that he developed prostatitis during his active service, resulting in his current chronic prostatitis.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with chronic prostatitis and benign prostatic hypertrophy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The June 1985 enlistment report of medical history showed complaints of frequent or painful urination.  The examiner related these complaints to a urinary tract infection that was cured.  The corresponding report of medical examination showed a clinically normal genitourinary examination.  As such, the presumption of soundness does apply and the Veteran's prostatitis did not pre-exist service.

Service treatment records show complaints of frequent urination with tingling sensation in June 1987.  

In February 1990, the Veteran complained of inguinal and suprapubic discomfort with thin clear urethral discharge.  The prostate was boggy and tender.  The examiner diagnosed probable mild prostatitis.  At a follow up examination, the prostate was still somewhat boggy, but not tender.  The examiner diagnosed resolving symptoms.

During the March 1990 separation report of medical history, the Veteran did note frequent or painful urination.  The examiner noted frequent urination, etiology unknown, to present.  Separation examination showed a clinically normal genitourinary system.

The first treatment for chronic prostatitis following service was in July 2010.  

In August 2010, the Veteran presented with a complaint of prostatitis with symptoms including frequency, weak urine stream, incomplete emptying, and nocturia.  The examiner diagnosed chronic prostatitis.

A November 2010 private treatment statement showed that the Veteran was initially treated in July 2010 for chronic prostatitis.  He was seen in August 2010 and found to be doing much better after treatment.  

In August 2011, a private examiner reviewed the Veteran's medical records that show he was diagnosed with mild prostatitis while on military duty in 1988.  The examiner opined that it is more likely than not that the condition the Veteran currently has is consistent with the natural progression of the condition that was diagnosed in the military.  The examiner provided a rationale noting that the condition is not curable and can only be treated as flare ups occur.  

Treatment records show additional treatment for prostatitis in September 2011, July 2012, August 2013, and September 2014. 

The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed chronic prostatitis.  The examiner noted prostatitis during active duty treated with antibiotics.  The Veteran reported prostatitis two to three times during active duty.  The Veteran currently reported frequent urination with nocturia four to five times per night.  He claimed urine dribbling and occasional difficulty getting urine stream started.  He denied pain with urination, but reported an occasional sharp pain in the scrotal area.  The examiner opined that the etiology of the voiding dysfunction was at least as likely as not caused by or the result of chronic prostatitis.  The examiner reviewed the Veteran's treatment records during and post-service.  The examiner noted no objective evidence of chronic prostatitis at the time of examination, therefore, an opinion was not rendered.  Based upon medical literature review, medical records review, and clinical experience, he found that literature review that prostatitis can become a treatable chronic condition, however, he found no evidence of chronic prostatitis.

The Veteran was afforded an additional VA examination in December 2012.  The examiner diagnosed chronic prostatitis, noting a date of diagnosis as active duty.  

The Veteran was most recently afforded a VA examination in August 2015.  The examiner opined that the Veteran's currently claimed chronic prostatitis is not caused by the prostatitis that he was diagnosed with in 1990 during active duty.  The Veteran gave a history of 20 years of frequent weak urine stream, incomplete emptying, and nocturia without dysuria or fever to his primary medical doctor in August 2010.  The definition of chronic prostatitis is as follows: chronic or recurrent urogenital symptoms with evidence of bacterial infection of the prostate or chronic or recurrent urogenital symptoms with evidence of inflammation, but not bacterial infection of the prostate.  The examiner noted no objective evidence of the Veteran's symptoms for the prior 20 years.  
 
The Board finds the Veteran to be credible regarding the onset of symptoms of chronic prostatitis.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Therefore, the Veteran is certainly competent to testify as to symptoms related to urination, which are non-medical in nature.

When weighing the lay and medical evidence of record, the Board notes that the Veteran has reported flare ups of urinary symptoms since separation from service consistent with those symptoms noted at separation from service.  The Board also notes that the Veteran's private examiner provided a positive nexus opinion.  The Veteran's December 2012 VA examiner also noted date of onset to be active duty.  The VA examiner in November 2010 noted that the Veteran's symptoms were due to chronic prostatitis, but that he could not provide an opinion regarding etiology as the Veteran's chronic prostatitis was not present on examination.  

The Board acknowledges that the Veteran's separation report medical examination showed clinically normal genitourinary examination, but the examiner also noted frequent urination, etiology unknown, to the present.  Additionally, the Board acknowledges the August 2015 VA examiner.  He based his findings on the lack of objective evidence of urinary symptoms since separation from service, but did not address why the Veteran's lay evidence was insufficient.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board notes that the record contains statements from the Veteran noting that he has experienced flare ups of the same symptoms of chronic prostatitis since separation from service.  The private examiner's nexus opinion supports the Veteran's statements that flare-ups occur.    

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for chronic prostatitis is warranted based on the positive nexus opinion in August 2011 and the Veteran's competent statements regarding the frequency of his urinary symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for chronic prostatitis is granted.  



REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the claim for seborrheic keratosis of the scalp.  The Board notes that the Veteran's statements indicate that the claim was to include the excision of a mole or cyst during service and any residuals of such an excision.  The Board notes that in July 1989 the Veteran underwent excision of an epidermal cyst from the scalp, which was later described as an excision of a mold from the scalp and excision of seborrheic keratosis.  A private treatment record showed an area on the scalp that has been present for over twenty years, since he had a mole removed in the area, and which sometimes gets tender to the touch.  The examiner diagnosed a hypertrophic scar of the vertex scalp.  The scar was 7mm and flesh-colored.  The Veteran was afforded a VA examination in August 2015, during which, the examiner diagnosed seborrheic keratosis at the parietal area, but noted no scar.  The Board finds that a new VA examination is necessary to determine whether the Veteran has a scar that is causally related to his in-service seborrheic keratosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a dermatologist. The examiner should review the Veteran's claims file and physically examine the Veteran for any residuals of seborrheic keratosis, to include any scarring from an excision of a mole or a seborrheic keratosis during service.  The examiner must review the claims file and a copy of this remand and the examination report should reflect that this occurred.  Then the examiner is asked to address the following:

a.	Is it at least as likely as not (50/50 probability) that the Veteran has any current residuals, to include a scar, that are related to or a continuation of the in-service diagnosis and excision of seborrheic keratosis.  Please explain why or why not.

b.	The examiner should specifically describe the scar, note the size of the scar, and determine whether the scar presents with any of the eight characteristics of disfigurement or whether the scar is unstable or painful.

The examiner should provide a rationale for the opinions provided. 

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


